

114 S2375 RS: Federal Asset Sale and Transfer Act of 2015
U.S. Senate
2015-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 544114th CONGRESS2d SessionS. 2375[Report No. 114–291]IN THE SENATE OF THE UNITED STATESDecember 8, 2015Mr. Johnson (for himself, Mr. Warner, Mr. Blunt, Mr. Portman, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJuly 6, 2016Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo decrease the deficit by consolidating and selling excess Federal tangible property, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Federal Asset Sale and Transfer Act of 2015.
 2.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of General Services.
 (2)BoardThe term Board means the Federal Tangible Property Management Reform Board established by section 3. (3)DirectorThe term Director means the Director of the Office of Management and Budget.
 (4)Federal agencyThe term Federal agency means— (A)an executive department or independent establishment in the executive branch of the Government; and
 (B)a wholly owned Government corporation. (5)Federal civilian real property and civilian real property (A)In generalThe terms Federal civilian real property and civilian real property mean Federal real property assets, including—
 (i)public buildings (as defined in section 3301 of title 40, United States Code);
 (ii)occupied and improved grounds; (iii)leased space; and
 (iv)other physical structures under the custody and control of any Federal agency.
 (B)ExclusionsThe terms Federal civilian real property and civilian real property do not include— (i)property that is on a military installation (as defined in section 2910 of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note; Public Law 101–510)) (including any fort, camp, post, naval training station, airfield, proving ground, military supply depot, military school, or any similar facility of the Department of Defense);
 (ii)a base, camp, post, station, yard, center, homeport facility for any ship, or any activity under the jurisdiction of the Coast Guard;
 (iii)property that is excluded for reasons of national security by the Director of the Office of Management and Budget;
 (iv)property that is excepted from the definition of the term property under section 102 of title 40, United States Code; (v)Indian and Native Alaskan property, including—
 (I)any property within the limits of any Indian reservation to which the United States owns title for the benefit of an Indian tribe; and
 (II)any property title which is held in trust by the United States for the benefit of any Indian tribe or individual or held by an Indian tribe or individual subject to restriction by the United States against alienation;
 (vi)property operated and maintained by the Tennessee Valley Authority pursuant to the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.);
 (vii)property used in connection with river, harbor, flood control, reclamation, or power projects; and (viii)property located outside the United States that is operated or maintained by the Department of State or the United States Agency for International Development.
					(6)Federal tangible property
 (A)In generalThe term Federal tangible property means any physical property and Federal civilian real property under the custody and control of any Federal agency that exceeds $50,000 in value.
 (B)ExclusionThe term Federal tangible property does not include any records of the Federal Government. (7)Field officeThe term field office means any office of a Federal agency that is not the headquarters office location for the Federal agency.
			3.Federal Tangible Property Management Reform Board
 (a)EstablishmentThere is established an independent board to be known as the Federal Tangible Property Management Reform Board.
 (b)DutiesThe Board shall carry out the duties described in section 5. (c)Membership (1)In generalThe Board shall be composed of—
 (A)a Chairperson appointed by the President, by and with the advice and consent of the Senate; and
 (B)6 members appointed by the President. (2)AppointmentsIn making appointments to the Board under paragraph (1)(B), the President shall consult with—
 (A)the Speaker of the House of Representatives concerning the appointment of 2 members; (B)the majority leader of the Senate concerning the appointment of 2 members;
 (C)the minority leader of the House of Representatives concerning the appointment of 1 member; and (D)the minority leader of the Senate concerning the appointment of 1 member.
 (3)TermsThe term for each member of the Board shall be 6 years. (4)VacanciesA vacancy on the Board shall be filled in the same manner in which the original appointment was made.
 (5)QualificationsIn making appointments to the Board, the President shall ensure that the Board contains individuals with expertise representative of—
 (A)commercial real estate and redevelopment; (B)space optimization and utilization;
 (C)community development, including transportation and planning; and (D)personal property management, including property accountability, disposal, and recycling of equipment.
					(d)Board meetings
				(1)Open meetings
 (A)In generalEach meeting of the Board, other than meetings in which classified information is to be discussed, shall—
 (i)be open to the public; and (ii)be announced in the Federal Register and the Federal Web site established by the Board at least 14 calendar days in advance of a meeting.
 (B)Agenda; materialsFor each meeting, the Board shall release an agenda and a listing of materials relevant to the topics to be discussed.
 (2)Quorum and meetingsOf the members of the Board— (A)5 shall constitute a quorum for the purposes of conducting business; and
 (B)3 or more shall constitute a meeting of the Board.
					(3)Transparency of information
 (A)CongressAll the proceedings, information, and deliberations of the Board shall be open, on request, to the Chairperson and the ranking minority party member, and the respective subcommittee Chairperson and ranking minority party member, of—
 (i)the Committee on Oversight and Government Reform of the House of Representatives; (ii)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (iii)the Committee on Appropriations of the House of Representatives; and (iv)the Committee on Appropriations of the Senate.
 (B)Government accountability officeAll proceedings, information, and deliberations of the Board shall be open, on request, to the Comptroller General of the United States.
					(e)Compensation and travel expenses
				(1)Compensation
 (A)Rate of pay for membersEach member of the Board, other than the Chairperson, shall be paid at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Board.
 (B)Rate of pay for chairpersonThe Chairperson of the Board shall be paid for each day referred to in subparagraph (A) at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level III of the Executive Schedule under section 5314, of title 5, United States Code.
 (2)TravelA member of the Board shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.
				(f)Executive director
 (1)AppointmentThe Board— (A)shall appoint an Executive Director; and
 (B)shall not be required to comply with the provisions of title 5, United States Code, governing appointments in the competitive service.
 (2)Rate of pay for directorThe Executive Director shall be paid at the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
				(g)Staff
 (1)Additional personnelSubject to paragraph (2), the Executive Director may request additional personnel detailed from Federal agencies.
 (2)Detail employees from other agenciesOn request of the Chairperson and after approval of the Director, the head of any Federal agency shall detail the requested personnel of that agency to the Board to assist the Board in carrying out the duties of the Board.
 (3)QualificationsAppointments shall be made with consideration of a balance of expertise consistent with the qualifications of representatives described in subsection (c)(5).
				(h)Contracting authority
 (1)Experts and consultantsThe Board, to the maximum extent practicable and subject to the availability of appropriations, shall use existing contracts, including nonappropriated contracts, entered into by the Administrator for services necessary to carry out the duties of the Board.
 (2)Office spaceThe Administrator, in consultation with the Board, shall identify and provide, without charge, suitable office space within the Federal property inventory to house the operations of the Board.
 (3)Personal propertyThe Administrator shall provide to the Board any personal property already in the custody and control of the Administrator that is needed to carry out the duties of the Board.
 (i)Termination of BoardThe Board and the authority of the Board shall terminate on the date that is 6 years after the date of enactment of this Act.
			4.Development of recommendations to the board
 (a)Submissions of agency information and recommendationsNot later than 120 days after the date of enactment of this Act and not later than 120 days after the beginning of each fiscal year thereafter, the head of each Federal agency shall submit to the Administrator and the Director the following:
 (1)Current data on real propertyCurrent data of all Federal civilian real properties owned, leased, or controlled by the respective agency (including all relevant information prescribed by the Administrator and the Director), including data relating to—
 (A)the age and condition of the property;
 (B)operating costs; (C)the history of capital expenditures;
 (D)sustainability metrics; (E)the number of Federal employees and functions housed in the respective property; and
 (F)the square footage (including gross, rentable, and usable) of each property.
 (2)Current data on physical propertyCurrent data of all Federal physical property owned, leased, or controlled by the respective agency (including all relevant information prescribed by the Administrator and the Director), including data relating to—
 (A)the age and condition of the property; (B)operating costs;
 (C)the history of capital expenditures; and (D)warehousing and storage costs.
 (3)Agency recommendationsRec­om­men­da­tions as to— (A)any Federal tangible properties that can be sold for proceeds and otherwise disposed of, reported as excess, declared surplus, or outleased or are otherwise no longer meeting the needs of the agency, excluding leasebacks or other exchange agreements where the property continues to be used by the agency;
 (B)any Federal tangible properties that can be transferred, exchanged, consolidated, colocated, reconfigured, shared, or redeveloped—
 (i)to reduce the tangible property inventory;
 (ii)to reduce the operating costs of the Federal Government; and (iii)to create the highest value and return for the taxpayer; and
 (C)operational efficiencies that may be realized by the Federal Government in the operation and maintenance of Federal tangible properties.
 (b)Standards and criteriaNot later than 60 days after each date specified in subsection (a), the Director, in consultation with the Administrator, shall—
 (1)review agency recommendations submitted pursuant to subsection (a);
 (2)develop consistent standards and criteria against which agency recommendations will be reviewed, which shall be developed taking into consideration—
 (A)the extent to which a Federal building or facility could be sold (including property that is no longer meeting the needs of the Federal Government), redeveloped, outleased, or otherwise used to produce the highest and best value and return for the taxpayer;
 (B)the extent and timing of potential costs and savings, including the number of years, beginning with the date of completion of the proposed recommendation;
 (C)for real property— (i)the extent to which the operating and maintenance costs are reduced through consolidating, co-locating, and reconfiguring space, and through realizing other operational efficiencies;
 (ii)the extent to which the utilization rate is being maximized and is consistent with nongovernmental industry standards for the given function or operation;
 (iii)the extent to which reliance on leasing for long-term space needs is reduced; (iv)the extent to which a Federal building or facility aligns with the current mission of the applicable Federal agency;
 (v)the extent to which there are opportunities to consolidate similar operations across multiple agencies or within agencies;
 (vi)the economic impact on communities in the vicinity of the Federal building or facility; and (vii)the extent to which energy consumption is reduced; and
 (D)for physical property— (i)the extent to which the property aligns with the current mission of the Federal agency; and
 (ii)the extent to which warehousing and storage costs can be reduced; and (3)develop recommendations for the Board based on the standards and criteria developed under paragraph (2).
				(c)Special rule for utilization rates
 (1)In generalStandards developed by the Director under subsection (b)(2) shall incorporate and apply clear standard utilization rates consistent throughout each category of space and with nongovernment space utilization rates.
 (2)Utilization rateTo the extent the space utilization rate of a given agency exceeds the utilization rates to be applied under this subsection, the Director may recommend realignment, colocation, consolidation, or other type of action to improve space utilization.
				(d)Submission to the Board
 (1)In generalThe standards, criteria, and recommendations developed pursuant to subsection (b)(2) shall be submitted to the Board with all supporting information, data, analyses, and documentation.
 (2)PublicationThe standards, criteria, and recommendations developed pursuant to subsection (b)(2) shall be— (A)published in the Federal Register; and
 (B)submitted to— (i)the committees described in section 3(d)(3)(A); and
 (ii)the Comptroller General of the United States.
						(3)Access to information
 (A)In generalThe Board shall have access to all information pertaining to the recommendations, including supporting information, data, analyses, and documentation submitted pursuant to subsection (a).
 (B)Information from Federal agenciesOn request, a Federal agency shall provide to the Board any additional information pertaining to the civilian real property of the agency.
					5.Duties of Board
 (a)Identification of property reduction opportunitiesThe Board shall identify opportunities for the Federal Government— (1)to significantly reduce the inventory of tangible property held by the Federal Government; and
 (2)to reduce costs to the Federal Government. (b)Identification of high value assets (1)Identification of certain real propertiesNot later than 180 days after the date on which the last Board member has been appointed pursuant to section 3(c), the Board shall—
 (A)identify not less than 5 Federal civilian real properties that are not on the list of surplus or excess as of that date with a total fair market value of not less than $500,000,000; and
 (B)submit to the Director and to Congress a list of the properties identified pursuant to subparagraph (A), which shall be—
 (i)treated as a recommendation under section 4; and (ii)subject to the approval process described in section 6.
 (2)Identification of certain physical propertiesNot later than 180 days after the date on which the last Board member has been appointed pursuant to section 3(c), the Board shall—
 (A)identify not less than 5 Federal moveable physical properties that are not on the list of surplus or excess as of that date with a total fair market value of not less than $100,000; and
 (B)submit to the Director and to Congress a list of the properties identified pursuant to subparagraph (A), which shall be—
 (i)treated as a recommendation under section 4; and (ii)subject to the approval process described in section 6.
						(3)Information and data
 (A)In generalTo assist the Board in carrying out paragraphs (1) and (2), a Federal agency shall provide to the Board, on request, any information and data regarding the properties of the Federal agency.
 (B)Failure to complyThe Board shall notify the committees described in section 3(d)(3)(A) of any failure by any agency to comply with a request of the Board.
 (4)Leaseback restrictionsThe Federal Government may not lease back any of the existing improvements on properties sold under this subsection.
 (5)Report of excessNot later than 60 days after the date on which the recommendations of the Board pursuant to paragraphs (1) and (2) have been approved, each Federal agency with custody, control, or administrative jurisdiction over the identified properties shall submit to the Administrator a report of excess.
 (6)SaleNotwithstanding any other provision of law (except as provided in section 7(g)), the Administrator shall—
 (A)not later than 120 days after the date on which the Administrator receives the report of excess under paragraph (5), initiate the sale of the properties identified pursuant to paragraphs (1)(A) and (2)(A); and
 (B)not later than 1 year after the date on which the Administrator receives the report of excess under paragraph (5), sell the properties referred to in subparagraph (A) at fair market value at highest and best use.
 (c)Analysis of inventoryThe Board— (1)shall perform an independent analysis of the inventory of Federal tangible property and the recommendations submitted pursuant to section 4;
 (2)shall not be bound or limited by the recommendations submitted pursuant to section 4; and
 (3)in any case in which the Board determines that a Federal agency has failed to provide necessary information, data, or adequate recommendations that meet the standards and criteria developed under section 4(b), shall develop such recommendations as the Board considers to be appropriate based on existing data contained in the Federal Real Property Profile or other relevant information.
 (d)Receipt of information and proposalsNotwithstanding any other provision of law, the Board— (1)may receive and consider proposals, information, and other data submitted by State and local officials and the private sector; and
 (2)shall make any information received under paragraph (1) publicly available. (e)Accounting systemThe Board shall—
 (1)not later than 120 days after the date of enactment of this Act, identify or develop and implement a system of accounting to be used to independently evaluate the costs of and returns on the recommendations provided to the Board under this Act;
 (2)use the accounting system referred to in paragraph (1) to assist in—
 (A)developing the recommendations of the Board; and (B)determining the highest return to the taxpayer; and
 (3)establish a standard performance period for use in carrying out paragraphs (1) and (2). (f)Public hearings (1)In generalThe Board shall conduct public hearings.
 (2)TestimonyAll testimony before the Board at a public hearing under this subsection shall be presented under oath.
				(g)Reporting of information and recommendations
 (1)In generalNot later than 120 days after the date of receipt of recommendations pursuant to section 4, and annually thereafter, the Board shall submit to the Director, and publicly post on a Federal Web site maintained by the Board, a report that includes the findings, conclusions, and recommendations of the Board for the consolidation, exchange, colocation, reconfiguration, lease reduction, sale, outlease, or redevelopment of Federal tangible properties, and for other operational efficiencies that can be realized in the operation and maintenance of those properties.
 (2)Recommendations for sale or disposal of propertyTo the extent that Board recommendations under paragraph (1) include the sale or disposal of tangible property, those properties may be reported as excess, declared surplus, or determined as no longer meeting the needs of the Federal Government, excluding leasebacks or other similar exchange agreements in which the property continues to be used by the Federal Government.
 (3)Consensus in majorityThe Board— (A)shall seek to develop consensus recommendations; but
 (B)if a consensus cannot be obtained, may include in the report under paragraph (1) recommendations that are supported by a majority of the Board.
 (h)Federal Web siteThe Board shall establish and maintain a Federal Web site for the purposes of making relevant information publicly available.
 (i)Review by GAOThe Comptroller General of the United States shall submit to Congress and to the Board a report that includes—
 (1)a detailed analysis of the recommendations provided by the Board under subsection (g); and (2)a description of the selection process used to develop the recommendations.
				6.Review by the Office of Management and Budget
 (a)Review of recommendationsOn receipt of the recommendations of the Board under section 5(g), the Director shall conduct a review of the recommendations.
 (b)Report to board and congressNot later than 30 days after the date of receipt of the recommendations of the Board under section 5(g), the Director shall submit to the Board and to Congress a report that describes the approval or disapproval of the recommendations.
 (c)Approval or disapprovalIf the Director— (1)approves the recommendations of the Board, the Director shall submit to Congress a copy of the recommendations and a certification of the approval;
 (2)disapproves of the recommendations of the Board, in whole or in part— (A)the Director shall submit to the Board and to Congress the reasons for the disapproval; and
 (B)not later than 30 days after the date of disapproval, the Board shall submit to the Director a revised list of recommendations;
 (3)approves the revised recommendations of the Board submitted under paragraph (2)(B), the Director shall submit to Congress a copy of the revised recommendations and a certification of the approval; and
 (4)does not submit to Congress an approval and certification in accordance with paragraph (1) or (3) by the date that is 30 days after the date of receipt of the recommendations or revised recommendations of the Board, the review process under this section shall terminate until the following year.
				7.Implementation of Board recommendations
			(a)Carrying out recommendations
 (1)In generalA Federal agency shall— (A)Not later than 60 days after the date on which the Board submits recommendations to the Director and to Congress under paragraph (1) or (3) of section 6(c), begin preparation to carry out the recommendations of the Board;
 (B)initiate all activities not later than 2 years after the date on which the Director submits the recommendations of the Board to Congress; and
 (C)not later than the end of the 6-year period beginning on the date on which the Director submits to Congress the recommendations of the Board, complete the implementation of all recommended actions.
 (2)ActionsEach recommended action taken by a Federal agency under paragraph (1) shall be economically beneficial and cost-neutral or otherwise favorable to the Federal Government.
 (3)Extenuating circumstancesIn the case of a recommended action that will take longer than the 6-year period described in paragraph (1)(C) due to extenuating circumstances, a Federal agency shall notify the Director and Congress as soon as the extenuating circumstance becomes apparent with an estimated time to complete the relevant action.
 (b)Actions of Federal agenciesPursuant to subsection (c), in taking an action related to any Federal building or facility under this Act, a Federal agency may, take all such necessary and proper actions, including—
 (1)acquiring land, constructing replacement facilities, performing such other activities, and conducting such advance planning and design as may be required to transfer functions from a Federal asset or property to another Federal civilian property;
 (2)reimbursing other Federal agencies for actions performed at the request of the Board; and (3)taking such actions as are practicable to maximize the value of property to be sold by clarifying zoning and other limitations on use of the property.
				(c)Necessary and proper actions
 (1)In generalExcept as provided in paragraph (2), in acting on a recommendation of the Board, a Federal agency shall—
 (A)act within any authority delegated to the agency; and (B)if the agency has not been delegated the authority to act on the recommendation, work in partnership with the Administrator to carry out the recommendation.
 (2)Actions of AdministratorThe Administrator may take such necessary and proper actions, including the sale, conveyance, or exchange of tangible property, as are required to implement the recommendations of the Board in the time period described in subsection (a)(1)(C).
 (3)Expert commercial real estate servicesA Federal agency may enter into no-cost nonappropriated contracts for expert commercial real estate services to carry out the responsibilities of the agency pursuant to the recommendations.
 (d)Discretion of Administrator regarding transactionsFor any transaction identified, recommended, or commenced as a result of this Act, any otherwise required legal priority given to, or requirement to enter into, a transaction to convey a Federal tangible property for less than fair market value, for no consideration at all, or in a transaction that mandates the exclusion of other market participants, shall be at the discretion of the Administrator.
 (e)Disposal of real propertiesAny recommendation or commencement of a sale, disposal, consolidation, reconfiguration, colocation, or realignment of tangible property shall not be subject to—
 (1)the first section through section 3 of the Act of May 19, 1948 (16 U.S.C. 667b et seq.); (2)sections 107 and 317 of title 23, United States Code;
 (3)section 545(b)(8) of title 40, United States Code; (4)sections 550, 553, and 554 of title 40, United States Code;
 (5)section 1304(b) of title 40, United States Code; (6)section 47151 of title 49, United States Code;
 (7)section 13(d) of the Surplus Property Act of 1944 (50 U.S.C. App. 1622(d)); (8)any other provision of law authorizing the conveyance of tangible property owned by the Federal Government for no consideration; and
 (9)any congressional notification requirement (other than that under section 545 of title 40, United States Code).
				(f)Public benefit
 (1)In generalOn the date on which the Director submits to Congress the recommendations of the Board under paragraph (1) or (3) of section 6(c) (except those buildings recommended under section 5(b)), the Director shall submit to the Secretary of Housing and Urban Development all known information on the buildings or properties included in the recommendations.
 (2)Action by SecretaryNot later than 30 days after the Secretary of Housing and Urban Development receives the information described in paragraph (1), the Secretary shall identify any suitable properties for use as a property benefitting the mission of assistance to the homeless for the purposes of further screening pursuant to section 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411).
				(g)Environmental considerations
				(1)Transfer of real property
 (A)In generalIn implementing the recommendations of the Board under section 5(g), and subject to paragraph (2) a Federal agency may enter into an agreement with any person to transfer real property by deed pursuant to section 120(h)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)(3)).
					(B)Additional terms
 (i)In generalThe head of the Federal agency disposing of property under this paragraph may require any additional terms and conditions in connection with an agreement authorized by subparagraph (A) as the head of the agency considers appropriate to protect the interests of the United States.
 (ii)No effect on rights or obligationsAdditional terms and conditions described in clause (i) shall not affect or diminish any rights or obligations of a Federal agency under section 120 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620).
 (2)Cost certificationThe head of a Federal agency shall not transfer real property or facilities under paragraph (1) unless the head of the agency certifies to the Board and Congress that—
 (A)the costs of all environmental restoration, waste management, and environmental compliance activities otherwise to be paid by the Federal agency disposing of the property with respect to the property or facilities are equal to or greater than the fair market value of the property or facilities to be transferred, as determined by the head of the agency; or
 (B)if the costs described in subparagraph (A) are less than the fair market value of the property or facilities, the recipient of the property or facilities has agreed to pay the difference between the fair market value and those costs.
 (3)Payment to recipient of real propertyIn the case of a property covered by a certification under paragraph (2)(A), the Federal agency disposing of the property may pay the recipient of the property or facilities an amount equal to the lesser of—
 (A)the amount by which the costs incurred by the recipient of the property or facilities for all environmental restoration, waste management, and environmental compliance activities with respect to the property or facilities exceed the fair market value of the property or facilities as specified in the certification; and
 (B)the amount by which the costs (as determined by the head of the Federal agency disposing of the property) that would otherwise have been incurred by the Secretary of Housing and Urban Development for the restoration, waste management, and environmental compliance activities with respect to the property or facilities exceed the fair market value of the property or facilities as specified in the certification.
 (4)Disclosure to recipientAs part of an agreement under paragraph (1), the head of the Federal agency disposing of the property shall, in accordance with applicable law and before entering into an agreement, disclose to the person to whom the property or facilities will be transferred information possessed by the agency regarding the environmental restoration, waste management, and environmental compliance activities described in this subsection that relate to the property or facilities.
 (5)Time extensionsFor the purposes of granting time extensions under subsection (a), the Director shall give the need for significant environmental remediation to a piece of property more weight than any other factor in determining whether to grant a 2-year extension to implement a Board recommendation.
 (6)Savings provisionNothing in this Act modifies, alters, or amends— (A)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.);
 (B)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or (C)the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
					8.Funding
			(a)Establishment of salaries and expenses account
 (1)Establishment of accountThere is established in the Treasury of the United States an account to be known as the Tangible Property Management Reform Board—Salaries and Expenses account. (2)Necessary paymentsThere shall be deposited into the account established by paragraph (1) such amounts as are provided in appropriations Acts for those necessary payments for salaries and expenses to accomplish the administrative needs of the Board.
				(b)Establishment of asset proceeds and space management fund
 (1)In generalThere is established within the Federal Buildings Fund established by section 592 of title 40, United States Code, an account to be known as the Tangible Property Management Reform Board—Asset Proceeds and Space Management Fund, which shall be used solely for the purposes of carrying out actions under section 7, pursuant to the recommendations of the Board approved under section 6.
 (2)Amounts deposited into FundNotwithstanding section 3307 of title 40, United States Code, the fund established by paragraph (1) shall consist of—
 (A)such amounts as are provided in appropriations Acts, to remain available until expended, for the consolidation, colocation, exchange, redevelopment, reconfiguration of space, disposal, and other actions recommended by the Board for Federal agencies; and
 (B)amounts received from the sale of any tangible property action taken pursuant to a recommendation of the Board.
					(3)Use of funds
 (A)In generalThe amounts deposited in the fund under paragraph (2) shall be made available for obligation or expenditure only as provided in advance in appropriation Acts for the purposes described in subparagraphs (A) and (B) of paragraph (2).
 (B)Use of proceedsAs provided in appropriations Acts, proceeds under paragraph (2)(B) may be made available to cover necessary costs associated with implementing the recommendations pursuant to section 7, including costs associated with—
 (i)sales transactions; (ii)acquiring land, construction, constructing replacement facilities, conducting advance planning and design as may be required to transfer functions from a Federal asset or property to another Federal civilian property;
 (iii)colocation, redevelopment, disposal, and reconfiguration of space; and (iv)other actions recommended by the Board for Federal agencies.
 (c)Additional requirement for budget contentsIn submitting a budget under section 1105 of title 31, United States Code, the President shall include—
 (1)an estimate of proceeds from implementing the recommendations of the Board; and (2)the obligations and expenditures needed to support those recommendations.
 9.Congressional approval of proposed projectsSection 3307(b) of title 40, United States Code, is amended— (1)in paragraph (6), by striking and at the end;
 (2)in paragraph (7), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (8)a description of how the proposed project is consistent with criteria established in section 4(b) of the Federal Asset Sale and Transfer Act of 2015..
 10.Preclusion of judicial reviewThe following actions shall not be subject to judicial review: (1)An action taken pursuant to section 5 or section 6.
 (2)An action taken by the Board. 11.Implementation review by GAOOn transmittal of the recommendations of the Board from the Director to Congress under section 6, and not less frequently than annually thereafter, the Comptroller General of the United States shall—
 (1)monitor and review the implementation activities of Federal agencies pursuant to section 7; and
 (2)report to Congress any findings and recommendations for improvement of those activities. 12.Agency retention of proceeds (a)In generalSection 571 of title 40, United States Code, is amended to read as follows:
				
					571.General rules for deposit and use of proceeds
						(a)Proceeds from transfer or sale of tangible property
 (1)Deposit of net proceedsNet proceeds described in subsection (c) shall be deposited into the appropriate tangible property account of the agency that had custody and accountability for the tangible property at the time the tangible property is determined to be excess.
 (2)Expenditure of net proceedsThe net proceeds deposited under paragraph (1) may only be expended as authorized in annual appropriations Acts, for activities described in sections 543 and 545, including for payment of costs incurred by the Administrator of General Services for any disposal-related activity authorized by this title.
 (3)Deficit reductionAny net proceeds described in subsection (c) from the sale, lease, or other disposition of surplus tangible property that are not expended under paragraph (2) shall be used for deficit reduction.
 (b)Effect on other sectionsNothing in this section affects section 572(b), 573, or 574. (c)Net proceedsThe net proceeds described in this subsection are proceeds under this chapter, less expenses of the transfer or disposition as provided in section 572(a), from—
 (1)a transfer of excess tangible property to a Federal agency for agency use; or (2)a sale, lease, or other disposition of surplus tangible property.
							(d)Proceeds from transfer or sale of personal property
 (1)In generalExcept as otherwise provided in this subchapter, proceeds described in paragraph (2) shall be deposited in the Treasury as miscellaneous receipts.
 (2)ProceedsThe proceeds described in this paragraph are proceeds under this chapter from— (A)a transfer of excess personal property to a Federal agency for agency use; or
 (B)a sale, lease, or other disposition of surplus personal property. (3)Payment of expenses of sale before deposit (A)In generalSubject to regulations under this subtitle, the expenses of the sale of personal property may be paid from the proceeds of the sale so that only the net proceeds are deposited in the Treasury of the United States.
 (B)ApplicationThis paragraph applies in a case in which proceeds are deposited— (i)as miscellaneous receipts; or
 (ii)to the credit of an appropriation as authorized by law..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of termination of the Board under section 3(i).
			13.Federal tangible property database
 (a)Database requiredNot later than 1 year after the date of the enactment of this Act, the Administrator shall publish a single, comprehensive, and descriptive database of all Federal tangible property under the custody and control of all Federal agencies, other than Federal tangible property excluded for reasons of national security, in accordance with subsection (b).
 (b)Required information for databaseThe Administrator shall collect from the head of each Federal agency descriptive information, except for classified information, of the nature, use, and extent of the Federal tangible property of each agency, including—
 (1)the geographical location of each Federal tangible property of each agency, including the address and description for each property;
 (2)the total size of each Federal tangible property of each agency, including square footage and acreage of each property;
 (3)the relevance of each Federal tangible property to the mission of the agency; (4)the level of use of each Federal tangible property for each agency, including whether the property is excess, surplus, underutilized, or unutilized;
 (5)the number of days each Federal tangible property is designated as excess, surplus, underutilized, or unutilized;
 (6)the annual operating costs of each Federal tangible property; and (7)the replacement value of each Federal tangible property.
				(c)Access to database
 (1)Federal agenciesThe Administrator shall, in consultation with the Director, make the database under subsection (a) available to Federal agencies.
 (2)Public accessTo the extent consistent with national security and procurement laws, the database under subsection (a) shall be publicly accessible at no cost through the Web site of the General Services Administration.
 (d)Transparency of databaseTo the extent practicable, the Administrator shall ensure that the database under subsection (a)— (1)uses an open, machine-readable format;
 (2)permits users to search and sort Federal tangible property data; and (3)includes a means to download a large amount of Federal tangible property data and a selection of such data retrieved using a search.
 (e)ApplicabilityNothing in this section requires an agency to make available to the public information that is exempt from disclosure under section 552(b) of title 5, United States Code.
 14.Streamlining the McKinney-Vento Homeless Assistance ActSection 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411) is amended— (1)in subsection (b)(2)(A), by amending clause (ii) to read as follows:
				
 (ii)in the case of surplus property— (I)for use to assist the homeless either in accordance with this section or as a public health use in accordance with paragraphs (1) and (4) of section 203(k) of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 484(k) (1) and (4)); and
 (II)to provide permanent housing with or without supportive services to assist the homeless in accordance with this section.;
 (2)in subsection (c)(1)(A), in the matter preceding clause (i), by striking in the Federal Register and inserting on the Web site of the Department of Housing and Urban Development or the General Services Administration;
 (3)in subsection (d)— (A)in paragraph (1), by striking 60 days and inserting 30 days;
 (B)by striking 60-day period each place that term appears and inserting 30-day period; and (C)in paragraph (3), by adding at the end the following: If the representative of the homeless does not request a review of the determination of unsuitability during the 20-day period described in this paragraph, the property shall not be included in any subsequent publication under subsection (c)(1)(A)(ii) unless the landholding agency makes changes to the property, including improvements, that may change the unsuitable determination and the Secretary subsequently determines the property is suitable.;
 (4)in subsection (e)— (A)in paragraph (2)—
 (i)by striking 90 days and inserting 75 days; (ii)by striking a complete application and inserting an initial application; and
 (iii)by adding at the end the following: An initial application shall set forth (A) the services that will be offered, (B) the need for the services, and (C) the experience that the applicant has that demonstrates the ability to provide the services.;
 (B)in paragraph (3)— (i)by striking 25 days after receipt of a completed application and inserting 10 days after the date on which the Secretary of Health and Human Services receives an initial application under paragraph (2); and
 (ii)by striking an application and inserting an initial application; and (C)by adding at the end the following:
					
 (4)Not later than 45 days after the date on which the Secretary of Health and Human Services approves an initial application under paragraph (3), the applicant shall submit to the Secretary of Health and Human Services a final application, which shall set forth a reasonable plan to finance the approved program.
 (5)Not later than 15 days after the date on which the Secretary of Health and Human Services receives a final application under paragraph (4), the Secretary of Health and Human Services shall review, make a final determination, and complete all actions on the final application. The Secretary of Health and Human Services shall maintain a public record of all actions taken in response to a final application.; and
 (5)in subsection (f)(1), by striking available by and inserting available, at the discretion of the applicant, by. 15.Surplus tangible property donations to museumsSection 549(c)(3)(B) of title 40, United States Code, is amended by striking clause (vii) and inserting the following:
			
 (vii)a museum attended by the public (as determined by the Administrator and including a museum for which the nonprofit educational or public health institution or organization accedes to any request submitted for access);.
 16.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act— (1)$2,000,000 for salaries and expenses of the Board; and
 (2)$40,000,000 to be deposited into the Federal Tangible Property Management Reform Board—Asset Proceeds and Space Management Fund established by section 8(b) for activities related to the implementation of recommendations of the Board.
	
 1.Short titleThis Act may be cited as the Federal Asset Sale and Transfer Act of 2015.
 2.PurposeThe purpose of this Act is to improve the management of the real property holdings of the Federal Government and to reduce the costs of Federal real estate by—
 (1)consolidating the footprint of Federal buildings and facilities; (2)maximizing the usage rate of Federal buildings and facilities;
 (3)reducing reliance on leased space; (4)selling or redeveloping high value assets that are underused to obtain the highest and best value for the taxpayer and maximize the return to the taxpayer;
 (5)reducing the operating and maintenance costs of Federal civilian real properties; (6)reducing redundancy, overlap, and costs associated with field offices;
 (7)creating incentives for Federal agencies to achieve greater efficiency in their inventories of civilian real property;
 (8)facilitating and expediting the sale or disposal of unneeded civilian properties; (9)improving the efficiency of real property transfers for the provision of services to the homeless; and
 (10)assisting Federal agencies in achieving the sustainability goals of the Government by— (A)reducing excess space, inventory, and energy consumption; and
 (B)leveraging new technologies.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of General Services.
 (2)BoardThe term Board means the Federal Real Property Reform Board established by section 4. (3)DirectorThe term Director means the Director of the Office of Management and Budget.
 (4)Federal agencyThe term Federal agency means— (A)an executive department or independent establishment in the executive branch of the Government; and
 (B)a wholly owned Government corporation. (5)Federal civilian real property and civilian real property (A)In generalThe terms Federal civilian real property and civilian real property mean Federal real property assets, including—
 (i)public buildings (as defined in section 3301 of title 40, United States Code);
 (ii)occupied and improved grounds; (iii)leased space; and
 (iv)other physical structures under the custody and control of any Federal agency.
 (B)ExclusionsThe terms Federal civilian real property and civilian real property do not include— (i)any military installation (as defined in section 2910 of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note; Public Law 101–510));
 (ii)any property that is excepted from the definition of the term property under section 102 of title 40, United States Code; (iii)Indian and native Eskimo property held in trust by the Federal Government as described in section 3301(a)(5)(C)(iii) of title 40, United States Code;
 (iv)real property operated and maintained by the Tennessee Valley Authority pursuant to the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.);
 (v)any real property the Director excludes for reasons of national security; (vi)any public lands (as defined in section 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722)) administered by—
 (I)the Secretary of the Interior, acting through— (aa)the Director of the Bureau of Land Management;
 (bb)the Director of the National Park Service; (cc)the Commissioner of Reclamation; or
 (dd)the Director of the United States Fish and Wildlife Service; or (II)the Secretary of Agriculture, acting through the Chief of the Forest Service; or
 (vii)any postal property. (6)Field officeThe term field office means any office of a Federal agency that is not the headquarters office location for the Federal agency.
 (7)Postal propertyThe term postal property means any property owned or leased by the United States Postal Service. 4.Federal Real Property Reform Board (a)EstablishmentThere is established an independent board to be known as the Federal Real Property Reform Board.
 (b)DutiesThe Board shall carry out the duties described in section 6. (c)Membership (1)In generalThe Board shall be composed of—
 (A)a Chairperson appointed by the President, by and with the advice and consent of the Senate; and
 (B)6 members appointed by the President. (2)AppointmentsIn making appointments to the Board under paragraph (1)(B), the President shall consult with—
 (A)the Speaker of the House of Representatives concerning the appointment of 2 members; (B)the majority leader of the Senate concerning the appointment of 2 members;
 (C)the minority leader of the House of Representatives concerning the appointment of 1 member; and (D)the minority leader of the Senate concerning the appointment of 1 member.
 (3)TermsThe term for each member of the Board shall be 6 years. (4)VacanciesA vacancy on the Board shall be filled in the same manner in which the original appointment was made.
 (5)QualificationsIn making appointments to the Board, the President shall ensure that the Board contains individuals with expertise representative of—
 (A)commercial real estate and redevelopment; (B)space optimization and utilization; and
 (C)community development, including transportation and planning. (d)Board meetings (1)Open meetings (A)In generalEach meeting of the Board, other than meetings in which classified information is to be discussed, shall—
 (i)be open to the public; and (ii)be announced in the Federal Register and the Federal website established by the Board at least 14 calendar days in advance of a meeting.
 (B)Agenda; materialsFor each meeting, the Board shall release an agenda and a listing of materials relevant to the topics to be discussed.
 (2)Quorum and meetingsOf the members of the Board— (A)5 shall constitute a quorum for the purposes of conducting business; and
 (B)3 or more shall constitute a meeting of the Board.
					(3)Transparency of information
 (A)CongressAll the proceedings, information, and deliberations of the Board shall be open, on request, to the Chairperson and the ranking minority party member, and the respective subcommittee Chairperson and ranking minority party member, of—
 (i)the Committee on Homeland Security and Governmental Affairs of the Senate; (ii)the Committee on Oversight and Government Reform of the House of Representatives;
 (iii)the Committee on Environment and Public Works of the Senate; (iv)the Committee on Transportation and Infrastructure of the House of Representatives;
 (v)the Committee on Appropriations of the Senate; and (vi)the Committee on Appropriations of the House of Representatives.
 (B)Government accountability officeAll proceedings, information, and deliberations of the Board shall be open, on request, to the Comptroller General of the United States.
					(e)Compensation and travel expenses
				(1)Compensation
 (A)Rate of pay for membersEach member of the Board, other than the Chairperson, shall be paid at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Board.
 (B)Rate of pay for chairpersonThe Chairperson of the Board shall be paid for each day referred to in subparagraph (A) at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level III of the Executive Schedule under section 5314, of title 5, United States Code.
 (2)TravelA member of the Board shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.
				(f)Executive director
 (1)AppointmentThe Board— (A)shall appoint an Executive Director; and
 (B)shall not be required to comply with the provisions of title 5, United States Code, governing appointments in the competitive service.
 (2)Rate of pay for directorThe Executive Director shall be paid at the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
				(g)Staff
 (1)Additional personnelSubject to paragraph (2), the Executive Director may request additional personnel detailed from Federal agencies.
 (2)Detail employees from other agenciesOn request of the Chairperson and after approval of the Director, the head of any Federal agency shall detail the requested personnel of that agency to the Board to assist the Board in carrying out the duties of the Board.
 (3)QualificationsAppointments shall be made with consideration of a balance of expertise consistent with the qualifications of representatives described in subsection (c)(5).
				(h)Contracting authority
 (1)Experts and consultantsThe Board, to the maximum extent practicable and subject to the availability of appropriations, shall use existing contracts, including nonappropriated contracts, entered into by the Administrator for services necessary to carry out the duties of the Board.
 (2)Office spaceThe Administrator, in consultation with the Board, shall identify and provide, without charge, suitable office space within the Federal property inventory to house the operations of the Board.
 (3)Personal propertyThe Administrator shall provide to the Board any personal property already in the custody and control of the Administrator that is needed to carry out the duties of the Board.
 (i)Termination of BoardThe Board and the authority of the Board shall terminate on the date that is 6 years after the date of enactment of this Act.
			5.Development of recommendations to the board
 (a)Submissions of agency information and recommendationsNot later than 120 days after the date of enactment of this Act and not later than 120 days after the beginning of each fiscal year thereafter, the head of each Federal agency shall submit to the Administrator and the Director a report that includes—
 (1)current data of all Federal civilian real properties owned, leased, or controlled by the respective agency (including all relevant information prescribed by the Administrator and the Director), including data relating to—
 (A)the age and condition of the property;
 (B)operating costs; (C)the history of capital expenditures;
 (D)sustainability metrics; (E)the number of Federal employees and functions housed in the respective property; and
 (F)the square footage (including gross, rentable, and usable) of each property; and
 (2)recommendations as to— (A)any Federal civilian properties that can be sold for proceeds and otherwise disposed of, reported as excess, declared surplus, or outleased or are otherwise no longer meeting the needs of the agency, excluding leasebacks or other exchange agreements where the property continues to be used by the agency;
 (B)any Federal civilian properties that can be transferred, exchanged, consolidated, colocated, reconfigured, or redeveloped—
 (i)to reduce the civilian real property inventory;
 (ii)to reduce the operating costs of the Federal Government; and (iii)to create the highest value and return for the taxpayer; and
 (C)operational efficiencies that may be realized by the Federal Government in the operation and maintenance of Federal civilian real properties.
 (b)Standards and criteriaNot later than 60 days after each date specified in subsection (a), the Director, in consultation with the Administrator, shall—
 (1)review agency recommendations submitted pursuant to subsection (a);
 (2)develop consistent standards and criteria against which agency recommendations will be reviewed, which shall be developed taking into consideration—
 (A)the extent to which a Federal building or facility could be sold (including property that is no longer meeting the needs of the Federal Government), redeveloped, outleased, or otherwise used to produce the highest and best value and return for the taxpayer;
 (B)the extent to which the operating and maintenance costs are reduced through consolidating, co-locating, and reconfiguring space, and through realizing other operational efficiencies;
 (C)the extent to which the utilization rate is being maximized and is consistent with nongovernmental industry standards for the given function or operation;
 (D)the extent and timing of potential costs and savings, including the number of years, beginning with the date of completion of the proposed recommendation;
 (E)the extent to which reliance on leasing for long-term space needs is reduced; (F)the extent to which a Federal building or facility aligns with the current mission of the applicable Federal agency;
 (G)the extent to which there are opportunities to consolidate similar operations across multiple agencies or within agencies;
 (H)the economic impact on communities in the vicinity of the Federal building or facility; and (I)the extent to which energy consumption is reduced; and
 (3)develop recommendations for the Board based on the standards and criteria developed under paragraph (2).
				(c)Special rule for utilization rates
 (1)In generalStandards developed by the Director under subsection (b)(2) shall incorporate and apply clear standard utilization rates consistent throughout each category of space and with nongovernment space utilization rates.
 (2)Utilization rateTo the extent the space utilization rate of a given agency exceeds the utilization rates to be applied under this subsection, the Director may recommend realignment, colocation, consolidation, or other type of action to improve space utilization.
				(d)Submission to the Board
 (1)In generalThe standards, criteria, and recommendations developed pursuant to subsection (b)(2) shall be submitted to the Board with all supporting information, data, analyses, and documentation.
 (2)PublicationThe standards, criteria, and recommendations developed pursuant to subsection (b)(2) shall be— (A)published in the Federal Register; and
 (B)submitted to— (i)the committees described in section 4(d)(3)(A); and
 (ii)the Comptroller General of the United States.
						(3)Access to information
 (A)In generalThe Board shall have access to all information pertaining to the recommendations, including supporting information, data, analyses, and documentation submitted pursuant to subsection (a).
 (B)Information from Federal agenciesOn request, a Federal agency shall provide to the Board any additional information pertaining to the civilian real property of the agency.
					6.Duties of Board
 (a)Identification of property reduction opportunitiesThe Board shall identify opportunities for the Federal Government— (1)to significantly reduce the inventory of civilian real property held by the Federal Government; and
 (2)to reduce costs to the Federal Government. (b)Identification of high value assets (1)Identification of certain propertiesNot later than 180 days after the date on which the last Board member has been appointed pursuant to section 4(c), the Board shall—
 (A)identify not less than 5 Federal properties that are not on the list of surplus or excess as of that date with a total fair market value of not less than $500,000,000; and
 (B)submit to the Director and to Congress a list of the properties identified pursuant to subparagraph (A), which shall be—
 (i)treated as a recommendation under section 5; and (ii)subject to the approval process described in section 7.
						(2)Information and data
 (A)In generalTo assist the Board in carrying out paragraph (1), a Federal agency shall provide to the Board, on request, any information and data regarding the properties of the Federal agency.
 (B)Failure to complyThe Board shall notify the committees described in section 4(d)(3)(A) of any failure by any agency to comply with a request of the Board.
 (3)Leaseback restrictionsThe Federal Government may not lease back any of the existing improvements on properties sold under this subsection.
 (4)Report of excessNot later than 60 days after the date on which the recommendations of the Board pursuant to paragraph (1) have been approved, each Federal agency with custody, control, or administrative jurisdiction over the identified properties shall submit to the Administrator a report of excess.
 (5)SaleNotwithstanding any other provision of law (except as provided in section 8(g)), the Administrator shall—
 (A)not later than 120 days after the date on which the Administrator receives the report of excess under paragraph (4), initiate the sale of the properties identified pursuant to paragraph (1)(A); and
 (B)not later than 1 year after the date on which the Administrator receives the report of excess under paragraph (4), sell the properties referred to in subparagraph (A) at fair market value at highest and best use.
 (c)Analysis of inventoryThe Board— (1)shall perform an independent analysis of the inventory of Federal civilian real property and the recommendations submitted pursuant to section 5;
 (2)shall not be bound or limited by the recommendations submitted pursuant to section 5; and
 (3)in any case in which the Board determines that a Federal agency has failed to provide necessary information, data, or adequate recommendations that meet the standards and criteria developed under section 5(b), shall develop such recommendations as the Board considers to be appropriate based on existing data contained in the Federal Real Property Profile or other relevant information.
 (d)Receipt of information and proposalsNotwithstanding any other provision of law, the Board— (1)may receive and consider proposals, information, and other data submitted by State and local officials and the private sector; and
 (2)shall make any information received under paragraph (1) publicly available. (e)Accounting systemThe Board shall—
 (1)not later than 120 days after the date of enactment of this Act, identify or develop and implement a system of accounting to be used to independently evaluate the costs of and returns on the recommendations provided to the Board under this Act;
 (2)use the accounting system referred to in paragraph (1) to assist in—
 (A)developing the recommendations of the Board; and (B)determining the highest return to the taxpayer; and
 (3)establish a standard performance period for use in carrying out paragraphs (1) and (2). (f)Public hearings (1)In generalThe Board shall conduct public hearings.
 (2)TestimonyAll testimony before the Board at a public hearing under this subsection shall be presented under oath.
				(g)Reporting of information and recommendations
 (1)In generalNot later than 120 days after the date of receipt of recommendations pursuant to section 5, and annually thereafter, the Board shall submit to the Director, and publicly post on a Federal website maintained by the Board, a report that includes the findings, conclusions, and recommendations of the Board for the consolidation, exchange, colocation, reconfiguration, lease reduction, sale, outlease, or redevelopment of Federal civilian real properties, and for other operational efficiencies that can be realized in the operation and maintenance of those properties.
 (2)Consensus in majorityThe Board— (A)shall seek to develop consensus recommendations; but
 (B)if a consensus cannot be obtained, may include in the report under paragraph (1) recommendations that are supported by a majority of the Board.
 (h)Federal websiteThe Board shall establish and maintain a Federal website for the purposes of making relevant information publicly available.
 (i)Review by GAOThe Comptroller General of the United States shall submit to Congress and to the Board a report that includes—
 (1)a detailed analysis of the recommendations provided by the Board under subsection (g); and (2)a description of the selection process used to develop the recommendations.
				7.Review by the Office of Management and Budget
 (a)Review of recommendationsOn receipt of the recommendations of the Board under section 6(g), the Director shall conduct a review of the recommendations.
			(b)Report to board and congress
 (1)In generalNot later than 30 days after the date of receipt of the recommendations of the Board under section 6(g), the Director shall submit to the Board and to Congress a report that describes the approval or disapproval of the recommendations.
 (2)Testimony by BoardOn request of any of the Committee on Environment and Public Works of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, or the Committee on Oversight and Government Reform of the House of Representatives and before the Director submits the report under paragraph (1), the Board shall appear and testify before the requesting committee.
 (c)Approval or disapprovalIf the Director— (1)approves the recommendations of the Board, the Director shall submit to Congress a copy of the recommendations and a certification of the approval;
 (2)disapproves of the recommendations of the Board, in whole or in part— (A)the Director shall submit to the Board and to Congress the reasons for the disapproval; and
 (B)not later than 30 days after the date of disapproval, the Board shall submit to the Director a revised list of recommendations;
 (3)approves the revised recommendations of the Board submitted under paragraph (2)(B), the Director shall submit to Congress a copy of the revised recommendations and a certification of the approval; and
 (4)does not submit to Congress an approval and certification in accordance with paragraph (1) or (3) by the date that is 30 days after the date of receipt of the recommendations or revised recommendations of the Board, the review process under this section shall terminate until the following year.
				8.Implementation of Board recommendations
			(a)Carrying out recommendations
 (1)In generalA Federal agency shall— (A)Not later than 60 days after the date on which the Board submits recommendations to the Director and to Congress under paragraph (1) or (3) of section 7(c), begin preparation to carry out the recommendations of the Board;
 (B)initiate all activities not later than 2 years after the date on which the Director submits the recommendations of the Board to Congress; and
 (C)not later than the end of the 6-year period beginning on the date on which the Director submits to Congress the recommendations of the Board, complete the implementation of all recommended actions.
 (2)ActionsEach recommended action taken by a Federal agency under paragraph (1) shall be economically beneficial and cost-neutral or otherwise favorable to the Federal Government.
 (3)Extenuating circumstancesIn the case of a recommended action that will take longer than the 6-year period described in paragraph (1)(C) due to extenuating circumstances, a Federal agency shall notify the Director and Congress as soon as the extenuating circumstance becomes apparent with an estimated time to complete the relevant action.
 (b)Actions of Federal agenciesPursuant to subsection (c), in taking an action related to any Federal building or facility under this Act, a Federal agency may, take all such necessary and proper actions, including—
 (1)acquiring land, constructing replacement facilities, performing such other activities, and conducting such advance planning and design as may be required to transfer functions from a Federal asset or property to another Federal civilian property;
 (2)reimbursing other Federal agencies for actions performed at the request of the Board; and (3)taking such actions as are practicable to maximize the value of property to be sold by clarifying zoning and other limitations on use of the property.
				(c)Necessary and proper actions
 (1)In generalExcept as provided in paragraph (2), in acting on a recommendation of the Board, a Federal agency shall—
 (A)act within any authority delegated to the agency; and (B)if the agency has not been delegated the authority to act on the recommendation, work in partnership with the Administrator to carry out the recommendation.
 (2)Actions of AdministratorThe Administrator may take such necessary and proper actions, including the sale, conveyance, or exchange of civilian real property, as are required to implement the recommendations of the Board in the time period described in subsection (a)(1)(C).
 (3)Expert commercial real estate servicesA Federal agency may enter into no-cost nonappropriated contracts for expert commercial real estate services to carry out the responsibilities of the agency pursuant to the recommendations.
 (d)Discretion of Administrator regarding transactionsFor any transaction identified, recommended, or commenced as a result of this Act, any otherwise required legal priority given to, or requirement to enter into, a transaction to convey a Federal civilian real property for less than fair market value, for no consideration at all, or in a transaction that mandates the exclusion of other market participants, shall be at the discretion of the Administrator.
 (e)Disposal of real propertiesAny recommendation or commencement of a sale, disposal, consolidation, reconfiguration, colocation, or realignment of civilian real property shall not be subject to—
 (1)the first section through section 3 of the Act of May 19, 1948 (16 U.S.C. 667b et seq.); (2)sections 107 and 317 of title 23, United States Code;
 (3)section 545(b)(8) of title 40, United States Code; (4)sections 550, 553, and 554 of title 40, United States Code;
 (5)section 1304(b) of title 40, United States Code; (6)section 47151 of title 49, United States Code;
 (7)section 13(d) of the Surplus Property Act of 1944 (50 U.S.C. App. 1622(d)); (8)any other provision of law authorizing the conveyance of real property owned by the Federal Government for no consideration; and
 (9)any congressional notification requirement (other than that under section 545 of title 40, United States Code).
				(f)Public benefit
 (1)In generalOn the date on which the Director submits to Congress the recommendations of the Board under paragraph (1) or (3) of section 7(c) (except those buildings recommended under section 6(b)), the Director shall submit to the Secretary of Housing and Urban Development all known information on the buildings or properties included in the recommendations.
 (2)Action by SecretaryNot later than 30 days after the Secretary of Housing and Urban Development receives the information described in paragraph (1), the Secretary shall identify any suitable properties for use as a proprerty benefitting the mission of assistance to the homeless for the purposes of further screening pursuant to section 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411).
				(g)Environmental considerations
				(1)Transfer of real property
 (A)In generalIn implementing the recommendations of the Board under section 6(g), and subject to paragraph (2) a Federal agency may enter into an agreement with any person to transfer real property by deed pursuant to section 120(h)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)(3)).
					(B)Additional terms
 (i)In generalThe head of the Federal agency disposing of property under this paragraph may require any additional terms and conditions in connection with an agreement authorized by subparagraph (A) as the head of the agency considers appropriate to protect the interests of the United States.
 (ii)No effect on rights or obligationsAdditional terms and conditions described in clause (i) shall not affect or diminish any rights or obligations of a Federal agency under section 120 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620).
 (2)Cost certificationThe head of a Federal agency shall not transfer real property or facilities under paragraph (1) unless the head of the agency certifies to the Board and Congress that—
 (A)the costs of all environmental restoration, waste management, and environmental compliance activities otherwise to be paid by the Federal agency disposing of the property with respect to the property or facilities are equal to or greater than the fair market value of the property or facilities to be transferred, as determined by the head of the agency; or
 (B)if the costs described in subparagraph (A) are less than the fair market value of the property or facilities, the recipient of the property or facilities has agreed to pay the difference between the fair market value and those costs.
 (3)Payment to recipient of real propertyIn the case of a property covered by a certification under paragraph (2)(A), the Federal agency disposing of the property may pay the recipient of the property or facilities an amount equal to the lesser of—
 (A)the amount by which the costs incurred by the recipient of the property or facilities for all environmental restoration, waste management, and environmental compliance activities with respect to the property or facilities exceed the fair market value of the property or facilities as specified in the certification; and
 (B)the amount by which the costs (as determined by the head of the Federal agency disposing of the property) that would otherwise have been incurred by the Secretary of Housing and Urban Development for the restoration, waste management, and environmental compliance activities with respect to the property or facilities exceed the fair market value of the property or facilities as specified in the certification.
 (4)Disclosure to recipientAs part of an agreement under paragraph (1), the head of the Federal agency disposing of the property shall, in accordance with applicable law and before entering into an agreement, disclose to the person to whom the property or facilities will be transferred information possessed by the agency regarding the environmental restoration, waste management, and environmental compliance activities described in this subsection that relate to the property or facilities.
 (5)Time extensionsFor the purposes of granting time extensions under subsection (a), the Director shall give the need for significant environmental remediation to a piece of property more weight than any other factor in determining whether to grant a 2-year extension to implement a Board recommendation.
 (6)Savings provisionNothing in this Act modifies, alters, or amends— (A)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.);
 (B)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or (C)the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
					9.Funding
			(a)Establishment of salaries and expenses account
 (1)Establishment of accountThere is established in the Treasury of the United States an account to be known as the Federal Real Property Reform Board —Salaries and Expenses account. (2)Necessary paymentsThere shall be deposited into the account established by paragraph (1) such amounts as are provided in appropriations Acts for those necessary payments for salaries and expenses to accomplish the administrative needs of the Board.
				(b)Establishment of asset proceeds and space management fund
 (1)In generalThere is established within the Federal Buildings Fund established by section 592 of title 40, United States Code, an account to be known as the Federal Real Property Reform Board —Asset Proceeds and Space Management Fund, which shall be used solely for the purposes of carrying out actions under section 8, pursuant to the recommendations of the Board approved under section 7.
 (2)Amounts deposited into FundNotwithstanding section 3307 of title 40, United States Code, the fund established by paragraph (1) shall consist of—
 (A)such amounts as are provided in appropriations Acts, to remain available until expended, for the consolidation, colocation, exchange, redevelopment, reconfiguration of space, disposal, and other actions recommended by the Board for Federal agencies; and
 (B)amounts received from the sale of any civilian real property action taken pursuant to a recommendation of the Board.
					(3)Use of funds
 (A)In generalThe amounts deposited in the fund under paragraph (2) shall be made available for obligation or expenditure only as provided in advance in appropriation Acts for the purposes described in subparagraphs (A) and (B) of paragraph (2).
 (B)Use of proceedsAs provided in appropriations Acts, proceeds under paragraph (2)(B) may be made available to cover necessary costs associated with implementing the recommendations pursuant to section 8, including costs associated with—
 (i)sales transactions; (ii)acquiring land, construction, constructing replacement facilities, conducting advance planning and design as may be required to transfer functions from a Federal asset or property to another Federal civilian property;
 (iii)colocation, redevelopment, disposal, and reconfiguration of space; and (iv)other actions recommended by the Board for Federal agencies.
						(c)Additional requirement
 (1)In generalNot less frequently than annually, the President shall submit to Congress a report that includes— (A)an estimate of proceeds from implementing the recommendations of the Board; and
 (B)the obligations and expenditures needed to support those recommendations.
 (2)SubmissionThe report under paragraph (1) may be submitted along with another annual submission to Congress, including the budget submitted by the President under section 1105 of title 31, United States Code.
 10.Congressional approval of proposed projectsSection 3307(b) of title 40, United States Code, is amended— (1)in paragraph (6), by striking and at the end;
 (2)in paragraph (7), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (8)a description of how the proposed project is consistent with criteria established in section 5(b) of the Federal Asset Sale and Transfer Act of 2015..
 11.Preclusion of judicial reviewThe following actions shall not be subject to judicial review: (1)An action taken pursuant to section 6 or section 7.
 (2)An action taken by the Board. 12.Implementation review by GAOOn transmittal of the recommendations of the Board from the Director to Congress under section 7, and not less frequently than annually thereafter, the Comptroller General of the United States shall—
 (1)monitor and review the implementation activities of Federal agencies pursuant to section 8; and
 (2)report to Congress any findings and recommendations for improvement of those activities. 13.Streamlining the McKinney-Vento Homeless Assistance ActSection 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411) is amended—
 (1)in subsection (b)(2)(A), by amending clause (ii) to read as follows:  (ii)in the case of surplus property—
 (I)for use to assist the homeless either in accordance with this section or as a public health use in accordance with paragraphs (1) and (4) of section 203(k) of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 484(k) (1) and (4)); and
 (II)to provide permanent housing with or without supportive services to assist the homeless in accordance with this section.;
 (2)in subsection (c)(1)(A), in the matter preceding clause (i), by striking in the Federal Register and inserting on the website of the Department of Housing and Urban Development or the General Services Administration;
 (3)in subsection (d)— (A)in paragraph (1), by striking 60 days and inserting 30 days;
 (B)by striking 60-day period each place that term appears and inserting 30-day period; and (C)in paragraph (3), by adding at the end the following: If the representative of the homeless does not request a review of the determination of unsuitability during the 20-day period described in this paragraph, the property shall not be included in any subsequent publication under subsection (c)(1)(A)(ii) unless the landholding agency makes changes to the property, including improvements, that may change the unsuitable determination and the Secretary subsequently determines the property is suitable.;
 (4)in subsection (e)— (A)in paragraph (2)—
 (i)by striking 90 days and inserting 75 days; (ii)by striking a complete application and inserting an initial application; and
 (iii)by adding at the end the following: An initial application shall set forth (A) the services that will be offered, (B) the need for the services, and (C) the experience that the applicant has that demonstrates the ability to provide the services.;
 (B)in paragraph (3)— (i)by striking 25 days after receipt of a completed application and inserting 10 days after the date on which the Secretary of Health and Human Services receives an initial application under paragraph (2); and
 (ii)by striking an application and inserting an initial application; and (C)by adding at the end the following:
					
 (4)Not later than 45 days after the date on which the Secretary of Health and Human Services approves an initial application under paragraph (3), the applicant shall submit to the Secretary of Health and Human Services a final application, which shall set forth a reasonable plan to finance the approved program.
 (5)Not later than 15 days after the date on which the Secretary of Health and Human Services receives a final application under paragraph (4), the Secretary of Health and Human Services shall review, make a final determination, and complete all actions on the final application. The Secretary of Health and Human Services shall maintain a public record of all actions taken in response to a final application.; and
 (5)in subsection (f)(1), by striking available by and inserting available, at the discretion of the applicant, by. 14.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act—
 (1)$2,000,000 for salaries and expenses of the Board; and (2)$40,000,000 to be deposited into the Federal Real Property Reform Board—Asset Proceeds and Space Management Fund established by section 9(b) for activities related to the implementation of recommendations of the Board.July 6, 2016Reported with an amendment